DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “wherein the capacitor is formed by laminating foils in a shape along the inner surface of an engine cover constituting an engine compartment of the outboard motor” is unclear. 
Does this mean to require that the foils be laminated to the engine cover (i.e. adhering to the cover)? 
How conforming does the capacitor have to be to the shape of the engine cover to be considered “along” its surface? 
Does the capacitor have to be in contact with the engine cover? How far can it be while still being considered “along” the surface at issue?
For purposes of examination, this limitation will be interpreted as requiring that the capacitor be near the surface of the engine cover and having an approximately similar profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski (US 7,704,110) in view of Kinoshita et al. (US 9,650,121) in view of Daikoku (US 8,298,023) in view of Hiroki et al. (US 2015/0243962).
In re claim 1, Wiatrowski discloses an outboard motor (title) having a stop function (apparent) comprising: 
an electric starter configured to start up an engine (abstract); 
a capacitor configured to serve as a power source of the electric starter (abstract);
a restarting circuit (fig 6) that includes a restart switch (116) configured to activate the electric starter by electric power supplied from the capacitor in conjunction with an operation part (col 6, ln 21 – 23) directly operated by a ship operator at a time of restarting after stop;
a changeover switch (col 6, ln 23 – 24) configured to switch to a stop mode that enables the restarting circuit; and 
a control unit (119) configured to control shifting to the stop in the stop mode;
wherein the capacitor is interior to an engine cover (fig 5: 12) constituting an engine compartment of the outboard motor, and is disposed in the engine compartment (col 6, ln 48 – 54: “anywhere … inside the cowling”).
Wiatrowski lacks:
an idle stop function, and thus lacks:
an outboard motor having an idling stop function;
a restart switch configured to activate the electric starter … after idling stop;
a changeover switch configured to switch to an idling
a control unit configured to control shifting to the idling stop in the idling stop mode;
wherein the capacitor 
is formed by laminating foils in a shape along the inner surface of an engine cover constituting an engine compartment of the outboard motor, and 
is disposed in the engine compartment so as to overlap with the engine when viewed from a side of the engine.
However idling stop functionality is well known, including in outboard motor applications. For example, see Kinoshita (figs 4, 5; col 4, ln 3 – 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Wiatrowski by providing an idling stop function (and associated parts), as is known and evidenced by Kinoshita, as it is a known technique at least for fuel savings and thus is within the capability of one having ordinary skill.
Regarding the limitation, “wherein the capacitor is … along the inner surface of an engine cover constituting an engine compartment of the outboard motor, and is disposed in the engine compartment so as to overlap with the engine when viewed from a side of the engine”:
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide these features, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Daikoku discloses a capacitor (fig 6: 30; col 9, ln 57 – 59) disposed in an outboard engine compartment (12/13) so as to overlap with the engine (28) when viewed from a side of the engine (fig 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Wiatrowski by providing wherein the capacitor is disposed in the engine compartment so as to overlap with the engine when viewed from a side of the engine, as taught by Daikoku, as it is a known technique at least for packaging (e.g. space-saving) and thus is within the capability of one having ordinary skill.
Wiatrowski discloses that it is desirable to locate the capacitor distanced enough from the engine to avoid excessive heat (col 6, ln 48 – 54). Accordingly, it would have been obvious to provide wherein the capacitor is … along the inner surface of an engine cover constituting an engine compartment of the outboard motor, as that is an area in the engine compartment far from the engine.
Regarding the limitation, “wherein the capacitor is formed by laminating foils in a shape”, this is a known way to form capacitors. For example, see Hiroki ([0104]: “capacitor”; [0110]: “laminated storage battery”; stacks of foils can be seen in fig. 4B). Accordingly, it would have been obvious to provide in the system of Wiatrowski, at least in order to customize the shape as needed.
Note: Regarding the limitation, “wherein the capacitor is formed by laminating foils in a shape along the inner surface of an engine cover”:
It would have been obvious to provide wherein the inner surface at issue is substantially flat, as it is a known configuration. For example, see Daikoku (fig 11: left wall of engine compartment).
It would have been obvious to provide wherein capacitor is a substantially flat the laminated capacitor is substantially flat, as it is a known configuration. For example, see Hiroki (fig 6A: 7407).
 Such a system would yield wherein the capacitor is formed by laminating foils in a shape along the inner surface of an engine cover.
Additionally, although not required by the present claim, the following is asserted to most expeditiously advance prosecution: It is known to provide laminated capacitors in a curved shape in order to fit them along a curved housing. For example, see Hiroki (fig 6B: 7407). Accordingly, it would have been obvious to provide such a capacitor in a version of the proposed system where the inner surface at issue is curved, as it is a known technique for packaging.
In re claim 2, regarding the limitation,” further comprising a shift lever configured to switch shifts as the operation part directly operated by the ship operator, wherein the restart switch activates the electric starter in conjunction with an operation of the shift lever”, Kinoshita discloses restarting an engine after an idle stop based on a shift operation (col 8, ln 25 – 29).
In re claim 4, regarding the limitation, “wherein the restart switch activates the electric starter in a middle of a movement range when a clutch of a shifting device moves from a neutral position to an engagement position where the clutch engages with a forward gear or a reverse gear in accordance with the operation of the shift lever”, see Kinoshita
Regarding the limitation, “in a middle of a movement range”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such a feature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 6, Wiatrowski further comprising: 
a manual starter (col 2, ln 12 – 18); and 
engine accessories driven only by electric power generated when the engine is operating (apparent, in that the system may be battery-less (col 1, ln 46 – 47)),
wherein the engine accessories include the control unit (119), an ignition device*, and a fuel supply apparatus*. 
*Although Wiatrowski is silent as to ignition and fuel systems, it is apparent that such systems are present. Alternatively, it would have been obvious to include such systems in the proposed system for their conventional uses.
In re claim 7, Wiatrowski discloses wherein the capacitor is solely used for supplying electric power to activate the electric starter (col 7, ln 5 – 22).
Wiatrowski discloses that the capacitor is used to start the engine and then the alternator provides electrical power to necessary components. It is apparent that the alternator is meant to power everything that needs electrical power once the engine is started and that the capacitor is no longer used. However, insofar as this is not explicitly stated, it would have been obvious to provide this feature as it follows from the suggestion of Wiatrowski.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski (US 7,704,110) in view of Kinoshita et al. (US 9,650,121) in view of Daikoku (US 8,298,023) in view of Hiroki et al. (US 2015/0243962) in view of Dudar (US 10,465,615).
In re claim 3, Kinoshita discloses further comprising: 
a speed detection unit configured to detect engine speed (fig 3: 45); and 
a cutoff switch configured to cut off supply of electricity from the capacitor to the electric starter when the engine has completed starting (apparent). 
Regarding the limitation, “a cutoff switch configured to cut off supply of electricity from the capacitor to the electric starter when the engine speed detected by the speed detection unit is greater than a predetermined speed”, it is known to consider starting to be completed based on an engine speed. For example, see Dudar (col 4, ln 25 – 48, esp. ln 41 – 45). Accordingly, it would have been obvious to do so in the proposed system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski (US 7,704,110) in view of Kinoshita et al. (US 9,650,121) in view of Daikoku (US 8,298,023) in view of Hiroki et al. (US 2015/0243962) in view of Takahashi et al. (US 9,216,730).
In re claim 5, Regarding the limitation, “further comprising an opening degree detection unit configured to detect a throttle opening degree, wherein the control unit performs control to prevent the restarting when the throttle opening degree detected by the opening degree detection unit is greater than a predetermined opening degree, even when the restart switch is operated after the idling stop”, Takashi discloses the strategy of only permitting an engine restart when the throttle is smaller than a threshold in order to prevent sudden acceleration at a restarting event (col 1, ln 9 – 18). Accordingly, it would have been obvious to do so in the proposed system.

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747